         Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 1 of 16



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


STAFORD CAMPBELL, JAMES TANUI              )
KIPTANUI, JERMAINE ROBINSON,               )
and CARLOS SILVA,                          )
                                           )
             Petitioners,                  )
                                           )          Civil Action
             v.                            )          20-10697-PBS
                                           )
ANTONE MONIZ, Superintendent,              )
Plymouth County Correctional               )
Facility,                                  )
                                           )
             Respondent.                   )


                            MEMORANDUM AND ORDER

                                 May 5, 2020

Saris, D.J.

                                INTRODUCTION

     Petitioners Staford Campbell, Jermaine Robinson, and Carlos

Silva 1 bring this habeas petition seeking relief pursuant to the

Court’s declaratory judgment in Reid v. Donelan, 390 F. Supp. 3d

201 (D. Mass. 2019) (“Reid”). Petitioners argue that their

mandatory detention under 8 U.S.C. § 1226(c) has become

unreasonably prolonged and that they are each entitled to a bond

hearing before an immigration judge.


     1 All future petitions for relief under Reid should be filed
as individual habeas actions. See Reid v. Donelan, 390 F. Supp.
3d 201,221–22 (D. Mass. 2019) (“An individual criminal alien
[must bring] an individual habeas petition if he believes his
detention has become unreasonably prolonged.”)
                                       1
      Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 2 of 16



     For the reasons stated below, the Court hereby DENIES the

petition (Docket No. 1) as to Petitioners Staford Campbell,

Jermaine Robinson, and Carlos Silva without prejudice.

                            LEGAL STANDARDS

     Under 8 U.S.C. § 1226(c), the Government “shall take into

custody” any noncitizen who is inadmissible or deportable based

on a conviction for “certain crimes of moral turpitude,

controlled substance offenses, aggravated felonies, firearm

offenses, or acts associated with terrorism.” Reid, 390 F. Supp.

3d at 213 (quoting 8 U.S.C. § 1226(c)(1); Gordon v. Lynch, 842

F.3d 66, 67 n.1 (1st Cir. 2016)). The statute does not allow for

conditional release on bond, except in the limited circumstance

of witness protection. See 8 U.S.C. § 1226(c)(2).

     Nonetheless, “mandatory detention under § 1226(c) without a

bond hearing violates due process when an alien’s individual

circumstances render the detention unreasonably prolonged in

relation to its purpose in ensuring the removal of deportable

criminal aliens.” Reid, 390 F. Supp. 3d at 219.

     In Reid v. Donelan, this Court certified a class of “[a]ll

individuals who are or will be detained within the Commonwealth

of Massachusetts or the State of New Hampshire pursuant to 8

U.S.C. § 1226(c) for over six months and have not been afforded

an individualized bond or reasonableness hearing.” No. 13-30125-

PBS, 2018 WL 5269992, at *8 (D. Mass. Oct. 23, 2018). Pursuant

                                    2
      Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 3 of 16



to this Court’s subsequent declaratory judgment, any member of

the Reid class may “bring a habeas petition in federal court to

challenge his detention as unreasonably prolonged.” Reid, 390 F.

Supp. 3d at 227.

     The reasonableness of a petitioner’s continued detention

without a bond hearing under § 1226(c) must be analyzed on a

case-by-case basis. See id. at 219. The following nonexclusive

factors are relevant in determining the reasonableness of

continued mandatory detention:

     [T]he total length of the detention; the foreseeability of
     proceedings concluding in the near future (or the likely
     duration of future detention); the period of the detention
     compared to the criminal sentence; the promptness (or
     delay) of the immigration authorities or the detainee; and
     the likelihood that the proceedings will culminate in a
     final removal order.

Id. (citation omitted).

     Of these factors, the length of the petitioner’s detention

is “the most important.” Id. Mandatory detention is “likely to

be unreasonable if it lasts for more than one year during

removal proceedings before the agency, excluding any delays due

to the alien’s dilatory tactics.” Id. Detention of less than one

year may be unreasonable “if the Government unreasonably delays

or the case languishes on a docket.” Id. at 220.

     If a petitioner’s mandatory detention has been unreasonably

prolonged, the petitioner “is entitled to a bond hearing before

an immigration judge.” Id. At that hearing,

                                    3
        Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 4 of 16



       [T]he Government [must] prove that the alien is either
       dangerous by clear and convincing evidence or a risk of
       flight by a preponderance of the evidence. The immigration
       court may not impose excessive bail, must evaluate the
       alien’s ability to pay in setting bond, and must consider
       alternative conditions of release such as GPS monitoring
       that reasonably assure the safety of the community and the
       alien’s future appearances.

Id. at 228.

                                    FACTS

  I.     Staford Campbell

       Petitioner Campbell is a citizen of Jamaica. He entered the

United States in 2007 on a work visa and became a permanent

resident in 2009.

         A. Criminal History

       Between 2009 to 2018, Campbell was arraigned on criminal

charges on eighty-one occasions, although many of the charges

were subsequently dismissed. The dismissed charges include

numerous assaults, including with a deadly weapon, as well

intimidation and operating under the influence. Campbell also

has been the subject of three restraining orders.

       Several criminal charges led to convictions. On July 6,

2015, Campbell was charged with thirteen counts each of forgery,

larceny, uttering a false check, and identity fraud. He pled

guilty to four counts of forgery and four counts of uttering,

for which he was sentenced to probation. He pled guilty to one

count of larceny, for which he received a one-year suspended


                                      4
      Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 5 of 16



sentence. All other charges were dismissed. On October 5, 2018,

Campbell was convicted of violating probation on the forgery and

uttering charges. The order of probation for these charges was

cancelled and he was sentenced to serve six months of

imprisonment.

     On February 10, 2017, Campbell was charged with assault and

battery and shoplifting. He was convicted of both offenses on

March 9, 2017 and received probation. On August 29, 2018, his

probation for the assault and battery offense was cancelled and

he was sentenced to serve six months of imprisonment.

     On May 30, 2017, Campbell was charged with assault and

battery on a household member, witness intimidation, assault

with a dangerous weapon, and strangulation/suffocation. He was

convicted on August 29, 2017 on the charge of assault and

battery on a household member. He was sentenced to a one-year

suspended sentence with 91 days of time served in pre-trial

detention. After violating his probation on that charge, he was

sentenced to imprisonment for a term of one year.

     Campbell served a total of nine months’ incarceration for

his criminal convictions.

       B. Immigration Proceedings

     ICE arrested Campbell on June 6, 2019 and he has been

subject to mandatory detention since that date.



                                    5
      Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 6 of 16



     Campbell had an initial hearing on July 16, 2019. The

immigration judge (“IJ”) reset the case to July 25, 2019, to

allow Campbell time to obtain an attorney. Campbell ultimately

proceeded pro se through the entirety of his immigration

proceedings. On July 25, 2019, Campbell appeared before the IJ

and admitted to the criminal charges contained in his Notice to

Appear. On August 14, 2019, Campbell appeared again and filed an

application for Cancellation of Removal. The IJ set a merits

hearing for September 23, 2019.

     On September 23, 2019, the IJ heard testimony in support of

Campbell’s application for relief from removal. At the end, the

IJ reset the case to allow Campbell to file additional

documents. On October 15, 2019, the IJ heard further testimony

and indicated that it was not inclined to grant cancellation of

removal due to Campbell’s extensive criminal history. Campbell

requested additional time to apply for another form of relief

from removal. The IJ indicated that if Campbell failed to

complete that application by the next hearing, it would likely

deem the application abandoned and order his removal to Jamaica.

     When Campbell appeared on October 30, 2019, he again

requested additional time to complete his application. The IJ

found Campbell lacked good cause for another extension of time

but allowed him to make further argument at that hearing. At the

end of the hearing, the IJ denied all of Campbell’s applications

                                    6
         Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 7 of 16



for relief from removal and ordered him removed to Jamaica. The

IJ’s discretionary denial of relief was based on the “pattern of

violence” against multiple female victims in Campbell’s criminal

record. Dkt. No. 29-1 ¶ 46.

     Campbell filed an appeal with the Board of Immigration

Appeals (“BIA”) on November 12, 2019. On April 10, 2020, the BIA

dismissed Campbell’s appeal without opinion. Campbell filed a

petition for review with the First Circuit on April 24, 2020. An

administrative stay of removal is in place pending Campbell’s

motion to stay his removal during his appeal. 2

  II.     Jermaine Robinson

     Petitioner Robinson entered the United States in 1994 when

he was eleven years old as a lawful permanent resident.

     A. Criminal Record

     In addition to several charges on which he was not

convicted, Robinson’s criminal record consists of a number of

convictions from 2000 until 2018. Robinson was convicted in 2000

of assault and battery with a dangerous weapon. He was convicted

in 2001 of indecent assault and battery and sentenced to

probation. In 2003, he was convicted for violation of a


     2 There is some ambiguity whether a Petitioner with an
administrative stay of a final order of removal is detained
under 8 U.S.C. § 1226 or 8 U.S.C. § 1231. If Campbell is
detained under § 1231, he is not a member of the Reid class.
Because the Court denies Campbell’s petition on the merits, it
need not resolve the issue here.
                                       7
         Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 8 of 16



restraining order and sentenced to probation. Robinson was

convicted in 2004 for malicious destruction of property and

possession of burglarious tools. Although Robinson violated the

terms of his probation, he does not appear to have served any

time incarcerated for these convictions or probation violations.

     Robinson was also convicted four times in 2004 and 2005 of

operating a motor vehicle after a suspended license. He was

convicted in 2007 of operating a motor vehicle after a suspended

license and leaving the scene, for which he was sentenced to six

months, suspended. In 2009, he was convicted of operating a

motor vehicle with a revoked license and sentenced to a six-

month term of incarceration. 3

     On February 26, 2018, Robinson was convicted of possession

to distribute class B controlled substance, control substance

offense in a school zone, and possession to distribute class A

controlled substance. He received a sentence of two-and-a-half

years, suspended, with six months incarceration. He served a

total of four months imprisonment on this conviction before

being released on parole. Robinson is currently seeking to

vacate the 2018 conviction based on his attorney’s failure to




     3 Petitioner asserts he did not serve any term of
incarceration prior to 2018. The Court need not resolve this
factual dispute as it does not change the Court’s substantive
analysis.
                                       8
         Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 9 of 16



notify him of the possible immigration consequences of his

guilty plea.

     B. Immigration Proceedings

     Robinson was taken into ICE custody on July 2, 2019 and has

been detained ever since.

     Robinson appeared with his attorney at an initial hearing

on July 30, 2019 and requested more time to prepare his case.

The IJ reset the case until August 19, 2019. However, Robinson’s

attorney was unable to appear because of a car accident, so the

case was again reset until August 27, 2019. At that hearing,

Robinson’s attorney requested more time and the case was again

reset.

     Robinson filed applications for relief from removal on

September 12, 2019 and a final merits hearing was scheduled for

November 26, 2019. His hearing was reset to December 18, 2019

due to the IJ’s absence on November 26. On December 18, 2019,

the IJ did not reach Robinson’s case due to a congested court

docket and because Robinson’s attorney was not present, so the

case was reset to January 23, 2020.

     On January 23, 2020, Robinson and his attorney appeared for

his scheduled hearing on his application for protection from

removal. However, after consulting with his attorney, Robinson

withdrew his application for protection from removal. Therefore,



                                       9
     Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 10 of 16



the IJ ordered him removed from the United States. Robinson

waived his right to appeal the removal order.

     Robinson filed a pro se notice of appeal with the BIA on

February 21, 2020 challenging his removability based on a claim

for derivative citizenship. A few days later, the BIA rejected

the appeal for failure to include the required fee. Robinson

refiled his appeal on March 6, 2020 with a fee waiver request.

On April 10, 2020 and April 22, 2020, respectively, ICE filed a

motion to dismiss and a motion to expedite the BIA proceedings

on the ground that Robinson’s appeal was both waived and

untimely. Robinson’s appeal remains pending.

  III. Carlos Silva

     Petitioner Silva is a citizen of Cape Verde. He entered the

United States in 1989 when he was six years old as a lawful

permanent resident.

     A. Criminal History

     Silva’s criminal history includes a number of dismissed or

nolle prossed charges from 2000 to 2003, including unarmed

robbery, possession of burglary tools, larceny of a motor

vehicle, and assault and battery with a dangerous weapon.

     Silva also has several convictions. He was convicted of

knowingly receiving stolen property in June 2003 but the record

does not reflect the sentence he received. He was convicted in

December 2004 of breaking and entering in the nighttime with

                                   10
     Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 11 of 16



intent to commit a felony and received probation. On September

25, 2017, Silva pled guilty to accessory after the fact to

murder based on events that occurred in 2003 and was sentenced

to four-to-five years’ imprisonment. He served 21 months of that

sentence, in addition to an unspecified amount of time served in

pretrial detention.

     B. Immigration Proceedings

     Silva was taken into ICE custody upon his release from his

state sentence on July 1, 2019. His immigration proceedings had

begun while he was in state custody and he had already filed an

application for asylum, withholding of removal and relief under

the Convention Against Torture. Silva’s initial detained hearing

was scheduled for August 6, 2019. The IJ was not present on that

date and so the case was reset to August 13, 2019 for a final

hearing on Silva’s claim for protection from removal. On August

13, 2019, Silva requested a continuance due to a scheduling

conflict on the part of his attorney so the case was reset for

August 26, 2019.

     On August 26, 2019, Silva’s hearing began before the IJ and

the IJ heard testimony from Silva. At the end of the hearing,

the case was reset for further testimony on September 11, 2019.

On that date, the ICE attorney who represented the Government

was unexpectedly out of the office, so the IJ reset the case to

October 2, 2019. The case was again reset to October 16, 2019

                                   11
       Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 12 of 16



because of the absence of the assigned ICE attorney, Silva’s

request for an interpreter for witness testimony, and the lack

of time for the immigration court to hear the matter.

       On October 16, 2019, testimony was completed and closing

arguments were made. The IJ issued a written decision denying

Silva’s claims for protection from removal on December 11, 2019.

The IJ determined that Silva was ineligible for most forms of

relief due to his criminal history. The IJ further found Silva

had not met his burden of proof on the discretionary form of

relief for which he remained eligible.

       Silva filed a notice of appeal to the BIA on January 2,

2020. His appeal brief was filed on March 27, 2020 and the

appeal remains pending. On April 10, 2020, ICE filed a motion to

expedite with the BIA.

                                DISCUSSION

       Petitioners argue they are entitled to bond hearings

because their mandatory detention is “unreasonably prolonged in

relation to its purpose in ensuring the removal of deportable

criminal aliens.” Reid, 390 F. Supp. 3d at 219.

  I.     Length of Detention

       The length of a petitioner’s mandatory detention is “the

most important factor” in determining its reasonableness. Id.

Detention of over a year is “likely to be unreasonable,” but

“[p]eriods of detention directly attributable to an alien’s

                                     12
        Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 13 of 16



dilatory tactics should not count in determining whether

detention has exceeded the one-year mark.” Id. at 219-20. The

Court begins by determining whether the Petitioners’ detention

has exceeded the one-year mark.

     Here, Campbell has been detained since June 6, 2019,

Robinson since July 2, 2019, and Silva since July 1, 2019. Their

detention falls below the one-year mark. Detention under a year

may still be unreasonable “if the Government unreasonably delays

or the case languishes on a docket,” id. at 220, but there is no

presumption of unreasonableness as to any of these Petitioners.

  II.     Other Relevant Factors

     In assessing the reasonableness of a petitioner’s mandatory

detention, the Court also considers “[1] the foreseeability of

proceedings concluding in the near future (or the likely

duration of future detention); [2] the period of the detention

compared to the criminal sentence; . . . and [3] the likelihood

that the proceedings will culminate in a final removal order.”

Reid, 390 F. Supp. 3d at 219 (numbering added). The Court

considers these factors as applied to each Petitioner in turn.

     A. Staford Campbell

     Campbell’s continued detention without a bond hearing is

not unreasonable at this time. He has been detained for eleven

months, but much of the delay in his case was at his own

request. In addition, his proceedings are at the late -- and

                                      13
     Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 14 of 16



potentially final -- stage of appellate court review. The BIA

dismissed Campbell’s appeal without an opinion, so the Court

cannot determine the strength of Campbell’s pending appeal

before the First Circuit. However, the Court notes that the IJ’s

decision was a discretionary denial of relief based on the

“pattern of violence” in Campbell’s criminal history and

followed three hearings with testimony and argument. In

addition, while Campbell’s eleven months in immigration

detention now exceed the nine months he served on his criminal

sentences, the two periods of detention are not so grossly out

of proportion as to outweigh the other relevant factors.

     B. Jermaine Robinson

     Robinson’s continued detention without a bond hearing is

not unreasonable at this time. He has been detained for just

over ten months. Although at least two of those months were a

result of the immigration judge’s absence or congested docket,

the case is now moving toward resolution. Robinson currently has

an appeal pending before the BIA, filed on March 6, 2020. Given

the Government’s pending motion to dismiss based on waiver or

timeliness, the case may be resolved in the near future in the

Government’s favor. The four months Robinson served on his

criminal sentence as compared to the ten months he has spent in

immigration detention weighs in his favor but is not so grossly

disproportionate as to outweigh the other factors at this time.

                                   14
     Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 15 of 16



     C. Carlos Silva

     Silva’s continued detention without a bond hearing is not

unreasonable at this time. He has been detained for just over

ten months. Although approximately one month of this time was a

delay caused by the unavailability of either the IJ or ICE’s

assigned attorney, the case has since moved forward without

languishing on a docket. The IJ denied Silva’s multiple

applications for relief on both eligibility and discretionary

grounds. Briefing is underway in Silva’s appeal to the BIA,

filed on January 2, 2020. Finally, Silva spent more than 21

months incarcerated on his criminal sentence, as compared to 10

months in immigration detention.

  III. COVID-19

     Petitioners also argue that the current COVID-19 pandemic

renders their detention unreasonable under Reid. Only one of the

petitioners (Robinson) has presented evidence of a factor which

puts him at increased risk of COVID-19 (obesity and sleep

apnea). While the Court may weigh the impact of COVID-19 in

deciding whether the proceedings are unreasonably prolonged

under the Due Process clause, the majority of the Reid analysis

weighs against Mr. Robinson. With respect to Petitioners who

have been detained over a year, Reid’s presumption of

unreasonableness has particular weight in light of current

public health crisis.

                                   15
     Case 1:20-cv-10697-PBS Document 34 Filed 05/05/20 Page 16 of 16



                                 ORDER

     Petitioners’ mandatory detention under 8 U.S.C. § 1226(c)

has not been unreasonably prolonged at this time. The petition

for a writ of habeas corpus (Docket No. 1) is accordingly DENIED

as to Staford Campbell, Jermaine Robinson, and Carlos Silva

without prejudice to refiling should Petitioners’ detention

become unreasonably prolonged.



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   16
